Citation Nr: 0623382	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  05-25 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a lumbar spine injury with 
degenerative changes and degenerative disc disease. 

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left knee injury, status post 
arthroscopy, with history of chondromalacia. 

3.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for an old ununited tip fracture of the neck.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to May 
1959 and from February 1960 to February 1964.

The instant appeal as to the neck claim arose from a November 
2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in St. Petersburg, Florida, which 
denied a claim to reopen a claim for service connection for 
an old, ununited tip fracture of the neck.  The initial 
rating claims arose from an August 2005 rating decision which 
reopened and granted claims for service connection for 
residuals of lumbar spine and left knee injuries, and 
assigned 20 percent and 10 percent initial ratings, 
respectively.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appellant, in various correspondence with the RO, has 
raised claims for service connection for headaches and a 
chronic sinus/allergy disorder, in addition to a claim for 
individual unemployability.  Since these issues are presently 
being developed by the RO, they are referred to the RO for 
appropriate action.




REMAND

In March 2006 correspondence, the appellant requested a 
"Travel Board hearing", a hearing at a local VA office 
before the Board of Veterans' Appeals (Board) on all the 
issues on appeal.  The correspondence arrived at the Board 
after the certification of appeal as to the neck claim, but 
is a timely appeal and hearing request as to the initial 
rating claims.  The Board has determined that good cause for 
the delay was shown.  38 C.F.R. § 20.1304(b)(ii).  
Accordingly, the hearing must be scheduled.  See generally 
38 U.S.C.A. § 7107 (West 2002).  Since such hearings are 
scheduled by the RO, the Board must remand the case to the RO 
for that purpose, to ensure full compliance with due process 
requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2005).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the earliest 
opportunity and should be notified of the 
hearing date.

Thereafter, whether the requested hearing is held or, 
alternatively, the veteran withdraws his hearing request, the 
case should be returned to the Board for further appellate 
consideration in accordance with the usual procedures.  By 
this action, the Board intimates no opinion as to the 
ultimate outcome in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


